Citation Nr: 1513620	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-17 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to June 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A respiratory disorder is not related to service, to include exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's remand.  Furthermore, additional attempts to establish in-service exposure to asbestos would be futile.

The Veteran was provided a VA medical examination in October 2014 also pursuant to the Board's remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that he was exposed to asbestos while in active service and that that such exposure is the cause of his respiratory symptoms.  Specifically, he asserts that there was asbestos in the buildings he worked and slept in.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

According to the VA Adjudication Procedure Manual, common materials that may contain asbestos include steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.a.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  M21-1MR, Part IV. Subpart ii, chapter 2, section C.9.g.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials asbestos cement sheet and pipe products, and military equipment.  M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.f.

Diseases associated with exposure to asbestos are fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and genitourinary system, except the prostate.  M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.b.

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.e.  It should be noted that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.d.

The Veteran's service treatment records are silent for treatment or complaints for breathing problems.  At his May 1958 separation examination, no abnormalities were found in the Veteran's chest and lungs.

Private treatment records dated in September 2001 show that the, after service, Veteran was diagnosed with asbestosis and asbestos related disease.  The private physician noted that the Veteran complained of shortness of breath with walking, to include one flight of stairs.  The private physician also noted post-service exposure to various asbestos containing products and indicated that the Veteran's post-active duty employment had been as a grinder and stock room worker.  Upon examination, no clubbing or cyanosis of the fingers were found.  No abnormal breath sounds were noted.  The Veteran reported smoking two packs of cigarettes per day for thirty years before quitting in 1987.  X-ray results revealed bilateral interstitial fibrosis consistent with asbestosis and bilateral pleural disease consistent with asbestos related disease.  

A VA treatment record dated in February 2009 shows a diagnosis of asbestosis.  A March 2009 VA treatment note reveals an impression for chronic obstructive pulmonary disease (COPD).  A December 2011 VA treatment record shows that there was good air entry, bilaterally, in his lungs.  An April 2012 VA treatment note indicates unlabored breathing in the Veteran's lungs and a June 2012 VA treatment record reflects that the Veteran's lungs were clear upon examination.  

The Veteran has submitted articles regarding asbestosis in support of his appeal.  The articles include information regarding the onset and symptoms of the condition. 

A private medical note dated in April 2014 shows that the Veteran was diagnosed with chronic respiratory failure and a history of chronic asbestos exposure.  The private physician noted that the Veteran worked around a lot of asbestos and had exposure to fumes and dust, including when in Korea.  The private physician noted scarring on the Veteran's lungs with advanced COPD and significant exposure to asbestos.  He stated that the Veteran had been exposed to a lot of chemicals and asbestos which had caused significant damage.

The Veteran was afforded a VA examination in October 2014.  He reported that he had smoked for at least 20 years.  Post service, he worked in a paper plant and as a security guard.  It was also noted that he suffered from dementia and did not recall details of his military service.  The VA examiner indicated that the Veteran used inhalational bronchodilator therapy on a daily basis.  The examiner compared chest x-rays taken in 2009 and 2014 and diagnosed the Veteran with COPD.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that no significant respiratory symptoms were reported in service.  The Veteran's service was unlikely to have been associated with any significant asbestos exposure and radiographic studies from 2009 and 2014 did not show any changes associated with prior asbestos exposure.  

A January 2015 note from the Joint Service Records Research Center (JSRRC) Coordinator indicates a review of the Veteran's personnel records which showed that he was a laundry machine helper and warehouse specialist while serving at Randolph Air Force Base (AFB), Kindly AFB, Charleston AFB, Lackland AFB, Keeler AFB and Ladd AFB.  Based on a review of the M21-M1, the Coordinator stated that the Veteran's military operation specialties (MOS) did not meet the criteria for asbestos exposure.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for respiratory disorder, to include as secondary to asbestos exposure.  The Veteran's service records do not reflect exposure to asbestos.  Additionally, the JSRRC Coordinator found the Veteran's MOS are specialties that do not meet the criteria for asbestos exposure and further research through JSRRC would be futile.  Moreover, the Veteran's recollection of history is impaired as he has dementia.  He does not recall ever being exposed to asbestos.  The Veteran's son also does recall whether the Veteran may have been exposed to asbestos.  In consideration of this evidence, the Board does not find that the Veteran was exposed to asbestos during service.

To the extent the Veteran has had asbestos exposure, the Board finds that the September 2001 private treatment record most probative as it outlines the Veteran's post-service employment history showing possible circumstances leading to asbestos exposure.  Thus, the Board finds that any asbestos exposure was post service in nature.

In addition, the Board finds that the competent opinion of October 2014 VA examiner out-weighs the note of the April 2014 private examiner.  The October 2014 VA examiner's opinion was provided based upon a comprehensive review of the claims file and examination of the Veteran, and the examiner provided an adequate rationale that considered the Veteran's assertion as to in-service events and his post-service employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Notably, the examiner took into account the Veteran's poor recollection of history.

As to the opinion of the private physician in the April 2014 statement, the Board finds that the opinion is based on the Veteran's self-report of medical history, which has been shown to be impaired.  Moreover, although the physician implied that the Veteran's current problems are due to asbestos exposure in service, the post-service history was not considered, which makes the opinion unpersuasive.

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's present respiratory disorder was incurred due to events during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Veteran's lay statements and articles submitted have been considered.  While he argues that his current respiratory disability is due to his active service, as a lay person, he is not shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining the diagnosis and etiology of a respiratory condition requires medical expertise.  The etiology of any lung or respiratory disorder, to include COPD or possible asbestosis, likewise requires medical expertise of the respiratory and pulmonary system, as well as the impact asbestos has on it.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of his claimed disability is not competent medical evidence and is assigned no probative weight.

Based on the foregoing, the Board finds that the Veteran's claim must be denied.  While the Veteran was diagnosed with COPD, and at times asbestosis, the weight of the medical evidence is against a finding that this disorder is related to his military service.  On these facts, the preponderance of the evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a respiratory disorder, to include as secondary to asbestos exposure is denied.

  

____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


